October 5, 2022
Dear State Directors of Special Education, Local Educational Agency Special Education
Directors, Part B Section 619 Coordinators, Part C Coordinators, and Head Start Grant
Recipients:
The U.S. Department of Education’s Office of Special Education Programs (OSEP) and the
U.S. Department of Health and Human Services’ Office of Head Start (OHS) thank you for your
tireless efforts and commitment to serving children and their families. You have worked
incredibly hard to meet the individual needs of all children, including children with disabilities
and their families, during the COVID-19 pandemic. OSEP and OHS acknowledge the
disruptions to program operations and the additional challenges to provide a seamless continuum
of early childhood education services, including for those children with disabilities who receive
preschool special education and related services under section 619 of the Individuals with
Disabilities Education Act (IDEA), during the pandemic. This disruption has impacted the social,
emotional, and academic development and functional performance of many young children. 1 We
also recognize the additional challenges associated with socio-economic factors affecting
children and their families that have occurred during the pandemic.
Young children with disabilities and their families have been disproportionately affected by
service disruptions. 2 As we start this new school year, OSEP and OHS want to emphasize the
importance of providing children with disabilities and their families the services and supports
that they need to thrive. The purpose of our correspondence is threefold. First, we want to remind
you of the requirements under Part B of the IDEA to provide special education and related
services to eligible preschool-aged children with disabilities. Second, we want to emphasize the
importance of ongoing collaboration between the State educational agency (SEA), local
educational agencies (LEAs), and their Head Start program partners to effectively meet IDEA
requirements and ensure the provision of a free appropriate public education (FAPE) 3 to children

U.S. Department of Education, Office of Special Education and Rehabilitative Services, Supporting Child and
Student Social, Emotional, Behavioral, and Mental Health Needs (2021).
2
Center for Translational Neuroscience (2020, December 17). Overloaded: Families with Children Who Have
Special Needs Are Bearing an Especially Heavy Weight, And Support Is Needed. Medium.
https://medium.com/rapid-ec-project/overloaded-families-with-children-who-have-special-needs-are-bearingan-especially-heavy-weight-4e613a7681bd.
3
Free appropriate public education (FAPE) means special education and related services that (1) are provided at
public expense, under public supervision, and without charge; (2) meet the standards of the SEA, including the
requirements of IDEA; (3) include an appropriate preschool, elementary school, or secondary school education in
the State involved; and (4) are provided in conformity with an individualized education program that meets the
requirements of 34 C.F.R. §§ 300.320 through 300.324.
1

Page 2
with disabilities. Lastly, our letter provides resources that may be helpful under both Parts B and
C of the IDEA as well as Head Start to assist you in implementing high-quality early childhood
programs for all children.
IDEA Part B Requirements, Including Ensuring a Free Appropriate Public Education in
the Least Restrictive Environment
It is the long-standing policy of our Departments that young children with disabilities be
included in high-quality early childhood programs, including Head Start. Expectations and
requirements were outlined in the Departments’ Policy Statement on Inclusion of Children with
Disabilities in Early Childhood Programs (2015) and in OSEP’s Dear Colleague Letter on
Preschool Least Restrictive Environments (2017). Additionally, the U.S. Department of
Education’s Office of Special Education and Rehabilitative Services (OSERS) released several
Return to School Roadmap documents in 2021 to provide guidance interpreting requirements of
IDEA, including providing FAPE in the least restrictive environment (LRE), in light of the many
challenges of the pandemic and as schools and programs returned to in-person services. In
January 2020, OHS released an Information Memorandum (IM) on Inclusion of Children with
Disabilities (ACF-IM-HS-20-01) highlighting requirements in the Head Start Program
Performance Standards (HSPPS) related to the inclusion of children with disabilities or suspected
delays, including a list of resources for recipients’ use in implementation efforts. In 2021, OHS
included guidance and resources on the Early Childhood Learning and Knowledge Center
(ECLKC) website to support programs as they returned to in-person operations, with special
considerations for children with disabilities and suspected delays.
The Departments acknowledge that the pandemic continues to present challenges to
implementing appropriate programs and services for young children. Further, opportunities for
some young children with disabilities to participate in inclusive early childhood settings have
been more limited. However, OSEP and OHS want to emphasize that, notwithstanding these
challenges, children with disabilities retain their rights under IDEA to receive appropriate special
education and related services in accordance with their individualized education programs (IEP).
No IDEA requirements have been waived. However, particularly since the pandemic, both OSEP
and OHS have quantitative data and other information that indicate—
•

Initial evaluations to determine eligibility of children suspected of having a disability are
being delayed;

•

Special education and related services included in IEPs are not being provided timely, or
IEPs are not being fully implemented; and

•

Educational placement decisions for children with disabilities are not being made in
accordance with IDEA’s LRE requirements.

Page 3
SEAs, LEAs, and Head Start programs all have responsibilities for implementing IDEA:
•

SEAs are responsible for establishing and enforcing policies and procedures to ensure full
implementation of child find and other IDEA requirements to ensure that FAPE is made
available to all eligible children with disabilities in the State;

•

LEAs are responsible for identifying, locating, and evaluating children suspected of
having disabilities in a timely fashion and developing and implementing IEPs for eligible
children with disabilities in accordance with the applicable IDEA requirements; and

•

Head Start programs are responsible for referring children and families for IDEA
evaluations as well as supporting implementation of children’s IEPs.

Understanding the roles and responsibilities of each of these partners is imperative to
successfully implement IDEA and ensure FAPE in the LRE is made available for all children
with disabilities in the State. 4
Child Find: The child find requirements in IDEA Part B require SEAs and LEAs to have
policies and procedures in effect to ensure that all children with disabilities residing in the State
who need special education and related services are identified, located, and evaluated, regardless
of the severity of the disability, and consistent with IDEA requirements and the State’s child find
and eligibility standards. It should be noted that OSEP has previously issued guidance making
clear that response to intervention strategies cannot be used to delay or deny a timely evaluation
for a preschool child suspected of having a disability.
OSEP guidance issued throughout the pandemic has consistently communicated that IDEA
requirements, including child find, are not waived and that the appropriate implementation of
these requirements is more important than ever. As part of the IDEA Return to School Roadmap
documents, OSERS issued additional guidance to SEAs, LEAs, parents, and other stakeholders,
including Head Start programs, to reaffirm the importance of appropriate implementation of the
child find obligations under Part B of the IDEA in Child Find Under Part B of the IDEA
(Aug. 24, 2021).
Local Head Start programs are required to complete or obtain a current developmental screening
to identify any concerns regarding a child’s developmental skills within 45 calendar days of
when the child first attends the program to identify children who may need further evaluation.

4

Although not discussed here, other Federal laws protect preschool-aged children with disabilities participating in
public programs: Section 504 of the Rehabilitation Act of 1973, as amended (Section 504) and Title II of the
Americans with Disabilities Act of 1990, as amended (ADA). These laws prohibit discrimination based on
disability. Information about these laws is available on the websites of the U.S. Department of Education’s Office
for Civil Rights and the U.S. Department of Health and Human Services Office for Civil Rights.

Page 4
With parental consent, Head Start personnel are then required to make a referral to the LEA.
45 C.F.R § 1302.33(a)(1).
Initial Evaluation and Eligibility Determination: LEAs must conduct the initial evaluation
within 60 days from the date parental consent for the evaluation is received, or, if the State
establishes a timeframe within which the initial evaluation must be conducted, within that
timeframe. 34 C.F.R. § 300.301(c)(1). Upon completion of the administration of assessments and
other evaluation measures, a group of qualified professionals and the parent of the child must
determine whether the child is a child with a disability as defined in 34 C.F.R. § 300.8
(i.e., whether the child has a disability and, by reason thereof, needs special education and related
services) and the child’s educational needs. 34 C.F.R. § 300.306(a)(1). If the child is found
eligible as a child with a disability under IDEA, a meeting to develop an IEP must be conducted
within 30 days of the determination that the child needs special education and related services.
34 C.F.R. § 300.323(c)(1). As soon as possible following development of the IEP, special
education and related services must be made available to the child in accordance with the IEP.
34 C.F.R. § 300.323(c)(2).
Development of the IEP: The IEP is a written statement developed by the IEP Team, which
must include the child’s parent, and is intended to guide the educational program of a child with
a disability. The IEP includes a statement of the child’s present levels of academic achievement
and functional performance, including how the child’s disability affects the child’s involvement
and progress in the general education curriculum or, in the case of a preschool-aged child, as
appropriate, how the disability affects the child’s participation in appropriate activities. The IEP
also includes a statement of the measurable annual goals that are designed to meet the child’s
needs that result from their disability to enable the child to be involved in and make progress in
the general education curriculum; and to meet each of the child’s other educational needs that
result from their disability. 34 C.F.R. § 300.320(a). The IEP documents the special education and
related services, supplementary aids and services, and program modifications and supports for
school and program personnel that are necessary to enable the child (1) to advance appropriately
toward attaining the annual goals; (2) to be involved in and make progress in the general
education curriculum and to participate in extracurricular and other nonacademic activities; and
(3) to be educated and participate with other children with disabilities and children without
disabilities in those activities. 34 C.F.R. § 300.320(a)(4). In addition, the IEP must include an
explanation of the extent, if any, to which the child will not participate with children without
disabilities in the regular class and in extracurricular and other nonacademic activities.
34 C.F.R. § 300.320(a)(5).
Determination of the Educational Placement in the LRE for the Child: After the child’s IEP
has been developed, the placement in which the IEP will be implemented is determined.
Placement decisions for children with disabilities must be made on an individualized basis, based
on the unique needs of each child (as described in the IEP), by a group of persons, including the

Page 5
parents, and other persons knowledgeable about the child, the meaning of the evaluation data,
and the placement options. 34 C.F.R. § 300.116(a)(1). The child’s placement must be decided in
conformity with the LRE provisions in 34 C.F.R. §§ 300.114 through 300.118, must be based on
the child’s IEP, and must be determined at least annually. 34 C.F.R. § 300.116(a)(2), (b)(1), and
(b)(2). To the maximum extent appropriate, children with disabilities, including children in
public or private institutions or other care facilities, must be educated with children without
disabilities.
The placement group should consider how the child is developing and learning in their current
early childhood program (e.g., Head Start), and must determine whether and what supplementary
aids and services would be needed to enable the education of the child in the regular education
setting to be achieved satisfactorily. 5 The placement group, which always includes the parent
(34 C.F.R. § 300.116(a)), may determine that the Head Start classroom is the LRE in which the
child’s IEP can be implemented. In all cases, placement decisions must be individually
determined on the basis of each child’s abilities and needs (which are reflected in the child’s
IEP), and not solely on factors such as category of disability, severity of disability, availability of
special education and related services, configuration of the service delivery system, availability
of space, or administrative convenience. Therefore, provider-related matters such as a shortage
of IDEA personnel or differences in personnel requirements of the preschool program unrelated
to the needs of the child (e.g., vaccination status or masking requirements), may not be factors
considered when determining the educational placement in the LRE for a child with a disability.
Collaboration with Head Start to Support Implementation of IEPs: Head Start programs are
required to design and implement a coordinated approach that ensures the full and effective
participation of all children with disabilities and their families (45 C.F.R. § 1302.101(b)(3)). The
Head Start Disability Services Coordinator serves as a resource for families to help navigate the
special education system and to support the Head Start program’s coordination with the LEA.

5

IDEA also requires that, if the nature or severity of the child’s disability is such that education in regular classes
cannot be achieved satisfactorily, even with the provision of supplementary aids and services, the placement group
could then determine the child’s placement in a setting other than the regular educational environment.
45 34 C.F.R. § 300.114(a)(2). The LEA must make available the full continuum of alternative placements, including
instruction in regular classes, special schools, home instruction, and instruction in hospitals and institutions, to meet
the needs of all children with disabilities for special education and related services. 45 34 C.F.R. § 300.115. If there is
an LEA public preschool program available, the LEA may choose to make FAPE available to a preschool child with
a disability in the LEA’s public preschool program. If the LEA does not offer, or offers only a limited range of, public
preschool programs, the LEA must explore alternative methods to ensure that the LRE requirements are met for each
preschool child with a disability. These methods may include: (1) providing opportunities for the participation of
preschool children with disabilities in preschool programs operated by public agencies other than the LEA (e.g.,
Head Start or community-based childcare); (2) enrolling preschool children with disabilities in private preschool
programs for nondisabled preschool children; (3) locating classes for preschool children with disabilities in regular
public elementary schools; or (4) providing home-based services.

Page 6
The Disability Services Coordinator works in collaboration with Head Start program staff to
ensure services are provided with appropriate facilities, program materials, curriculum,
instruction, staffing, supervision, and partnerships, at a minimum, consistent with Section 504 of
the Rehabilitation Act and the Americans with Disabilities Act.
The IDEA Return to School Roadmap guidance documents, including Development and
Implementation of Individualized Education Programs in the Least Restrictive Environment
under the IDEA (Sept. 30, 2021), clarify that, regardless of the COVID-19 pandemic, or the
mode of instruction, children with disabilities are entitled to FAPE. The document provides
guidance on topics that include meeting timelines, ensuring implementation of initial evaluation
and reevaluation procedures, determining eligibility for special education and related services,
and providing the full array of special education and related services that children with
disabilities need in order to receive FAPE, as well as the implications of delayed evaluations
and/or provision of special education and related services as identified on a child’s IEP.
Resolving Disagreements
If a parent disagrees with an IEP Team decision or believes a public agency (e.g., LEA) has not
followed IDEA requirements (e.g., initial evaluations are not completed timely or are not
sufficiently comprehensive, special education and related services are not being provided in
accordance with their child’s IEP), IDEA provides a mechanism to file formal complaints —
State complaints pursuant to 34 C.F.R. §§ 300.151 through 300.153 and due process complaints
pursuant to 34 C.F.R. §§ 300.507 through 300.518 — and to request mediation pursuant to
34 C.F.R. § 300.506. Additional information is available in OSEP’s Questions and Answers on
IDEA Part B Dispute Resolution Procedures (Jul. 23, 2013 and Jun. 22, 2020). The Center for
Appropriate Dispute Resolution in Special Education (CADRE), an OSEP-funded technical
assistance provider, has developed a series of guides and videos for parents and family members
to use as companion resources 6 to OSEP’s guidance documents.
The State complaint procedures in the IDEA implementing regulations provide for compensatory
services as an available remedy when the SEA has found a failure or inability to provide
appropriate services under IDEA in order to address the needs of the child
(34 C.F.R. § 300.151(b)(1)). Similarly, courts have ordered such services to address the child’s

6

This document contains examples of resources that are provided for the user’s convenience. The inclusion of these
resources is not intended to reflect their importance, nor is it intended to endorse any views expressed, or products
or services offered, by these entities. These resources may include materials that contain the views and
recommendations of various subject-matter experts as well as hypertext links, contact addresses, and websites to
information created and maintained by other public and private organizations. The opinions expressed in any of
these materials do not necessarily reflect the positions or policies of the U.S. Department of Education. The U.S.
Department of Education does not control or guarantee the accuracy, relevance, timeliness, or completeness of
any outside information included in the materials that may be provided by these resources.

Page 7
needs after a failure or inability to provide FAPE over a given period of time. For further
information about compensatory services, see, in particular, Section D of Development and
Implementation of Individualized Education Programs in the Least Restrictive Environment
under the IDEA.
Collaboration Between Partners
The IEP Team, with Head Start personnel, are encouraged to collaboratively strategize ways to
ensure each child’s IEP is implemented in the LRE as required by IDEA. For example, if there is
a shortage of available special education and related services providers, the IEP Team may
consider whether delivering the service virtually while the child is in the Head Start program is
an appropriate methodology to meet the child’s needs for the service identified on the child’s
IEP. The IEP Team may also consider if providing virtual coaching and consultation to Head
Start personnel is an appropriate way to meet the child’s needs for the service identified on the
child’s IEP. In addition, the IEP Team may consider using paraprofessionals and assistants who
are appropriately trained and supervised in accordance with State law, regulation, or written
policy, to assist in the provision of special education and related services to the child.
OSEP and OHS strongly encourage SEAs, LEAs, and Head Start programs to prioritize building
and maintaining collaborative relationships to ensure that young children with disabilities
eligible under IDEA Part B and enrolled in Head Start programs receive FAPE in the LRE.
Collaborative relationships require effort during normal operations. During challenging
circumstances such as the pandemic, collaboration must be more intentional to ensure effective
communication and coordination, particularly when programs have differing policies and
procedures. The companion document, Guidance on Creating an Effective Memorandum of
Understanding to Support High Quality Inclusive Early Childhood Systems (2022), provides
strategies and considerations to effectively formalize working partnerships.
Additionally, our Departments and affiliated technical assistance centers have developed
multiple resources to support programs in carrying out the requirements of IDEA and the
program requirements of Head Start and implementing high-quality inclusive early childhood
programming. The list attached to the end of this letter provides links to many resources that
address important topics such as implementing IDEA child find requirements under both Parts B
and C of the IDEA, development, and implementation of IEPs, making sound placement
decisions, supporting children’s social, emotional, behavioral, and mental health needs, and tools
to develop and sustain high-quality inclusive early childhood systems at the State, community,
program, and classroom levels. We encourage you to use this information as you collaborate to
educate young children with disabilities in your State and local communities.
We value your continued partnerships to provide special education and related services while
maintaining the health and safety of young children with disabilities enrolled in Head Start

Page 8
programs. On behalf of our Departments, thank you for your hard work and dedication during
these ever-changing times.
Sincerely,
/s/
Valerie C. Williams
Director
Office of Special Education Programs
U.S. Department of Education

/s/
Katie Hamm
Acting Director
Office of Head Start
U.S. Department of Health and
Human Services

Page 9

RESOURCES
General Information
• Center for Appropriate Dispute Resolution in Special Education
•

Center for Parent Information and Resources

•

Centers for Disease Control and Prevention (CDC)

Office of Head Start (OHS)
• Children with Disabilities
•

COVID-19 & the Head Start Community: OHS COVID-19 Updates

•

COVID-19 & the Head Start Community: Operating In-Person Services in Head Start

•

Inclusion of Children with Disabilities ACF-IM-HS-20-01

U.S. Department of Education (ED)
• COVID-19 Resources for Schools, Students, and Families: Special Education &
Rehabilitative Services
•

Dear Colleague Letter on Preschool Least Restrictive Environments

•

Education in a Pandemic: The Disparate Impacts of COVID-19 on America’s Students

•

Letter to Educators and Parents Regarding New CDC Recommendations and Their
Impact on Children with Disabilities

•

Return to School Roadmap: Child Find Under Part B of the Individuals with Disabilities
Education Act

•

Return to School Roadmap: Development and Implementation of Individualized
Education Programs

•

Supporting Child and Student Social, Emotional, Behavioral and Mental Health Needs

Joint Guidance/Policy Statements/Letters
• Guidance on Creating an Effective Memorandum of Understanding to Support High
Quality Inclusive Early Childhood Systems (2022)
•

Letter on Pediatric Vaccination Efforts

•

Policy Statement on Inclusion of Children with Disabilities in Early Childhood Programs

Early Childhood Technical Assistance Center (ECTA)
• Considerations for Developing State Policy and Guidance on Inclusion of Children with
Disabilities in Early Childhood Programs
•

Guiding Questions for Discussing Services in the LRE

•

Indicators of High-Quality Inclusion

